SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
337
CA 10-01572
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


JOHN T. SIWULA, PLAINTIFF-APPELLANT,

                     V                                           ORDER

TOWN OF HORNELLSVILLE AND RAYMOND KRING,
INDIVIDUALLY AND AS SUPERINTENDENT OF
HIGHWAYS OF TOWN OF HORNELLSVILLE,
DEFENDANTS-RESPONDENTS.
----------------------------------------
DANIEL T. STUTZMAN, RESPONDENT.


JOHN T. SIWULA, PLAINTIFF-APPELLANT PRO SE.

SHULTS AND SHULTS, HORNELL (DAVID A. SHULTS OF COUNSEL), FOR
RESPONDENT.

PATRICK F. MCALLISTER, TOWN ATTORNEY, WAYLAND, FOR
DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Steuben County Court (Peter C.
Bradstreet, J.), entered November 25, 2009. The order granted the
application of Daniel T. Stutzman, pursuant to Highway Law § 312, to
confirm the jury’s determination that a private road across his
property was not necessary.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   March 25, 2011                       Patricia L. Morgan
                                                Clerk of the Court